Title: To Benjamin Franklin from Francis Dana, 29 April 1782 [i.e., 10 May 1782]
From: Dana, Francis M.
To: Franklin, Benjamin



  St: Petersbourg April 29th.[i.e., May 10,] 1782. OS.
  Dear Sir,
 
In your letter to me of the 11th. of May last, which I received in Holland, you proposed the money I might have occasion for there, and shou’d take up on account of the United States, shou’d be considered as part of Mr: Grand’s credit which you procured me on the house of Messrs: Strahlborn & Wolff of this city. The proposition was perfectly agreable to me, and I have governed myself accordingly. In Holland I took up Three hundred pounds sterlg: of Messrs: Fezeau & Grand. I also drew upon you for about One hundred pounds in favour of Messrs: De Neufville & Son. The sum mentioned in the letter of credit has been due to me since the 15th. of last March (.N.S.). I have this day taken up of Messieurs Strahlborne & Wolff a sum which, together with what I have heretofore received of them, and the Four hundred pounds received in Holland, amounts to the sum mentioned in the letter of credit; so that according to your proposition there is an end of that. I must therefore request you to furnish me with a credit for another year, as soon as may be convenient, that I may not be under a necessity of breaking in upon your arrangement with Mr: Grand. The first letter may be either cancelled as to the residue, or the second given for so much less. I shall hope for your answer by the return post, and the second letter of credit, if convenient to you. Near two months will necessarily intervene.
We yesterday received the news that the States General had on the 19th. of April (.N.S.) acknowledged the independence of the United States. This event gave a shock here; and is not well received, as they at least profess to have flattered themselves that the mediation wou’d have prevented it, and otherwise brought on a partial peace between Britain and Holland. This resentment, I believe, will not be productive of any ill consequences to the Dutch Republick. We have a report that Charlestown is evacuated by the enemy. You wou’d greatly oblige me by a communication of any news you may receive from our Country from time to time. Shou’d you be too much engaged yourself, a letter from Mr: Franklin, to whom I beg you to present my regards, wou’d be very acceptable.
I am with much esteem, Dear Sir, your most obedient & most humble Servant

 
    Mr: Franklin
    His Excellency Benj: Franklin Minister Plenipotentiary &c
    By the Post of the 4th. of May
  